Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered August 21, 2006, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree and was sentenced as agreed to two years in prison and three years of postrelease supervision. Defendant now appeals.
The sole argument advanced by defendant is that his sentence was harsh and excessive to the extent that it included a three-year period of postrelease supervision. We disagree. Noting that defendant obtained a favorable plea resolution, we find neither an abuse of discretion by County Court nor the presence of any extraordinary circumstances justifying a modification of the bargained-for sentence in the interest of justice (see People v Gillespie, 19 AD3d 878 [2005]).
Spain, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.